Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgelall (US 2003/0104848 A1) in view of Sutphen (US 6366205 B1) and Bandy et al. (US 2007/0139162 A1).
Regarding claim 1, Brideglall teaches a method for determining an inventory, comprising: placing a Radio Frequency Identification tag in a first operational mode in which at least one communication operation or device of the RFID tag is disabled or bypassed (604); performing first operations by the RFID tag to determine when it is time to begin communications in accordance with the time slotted communications scheme [0057]; transitioning an operational mode of the RFID tag from the first operational mode to a second operational mode in which the at least one communication operation or device of the RFID tag is enabled or no longer bypassed [0066], in response to a determination that it is time for the RFID tag to begin communications [0066]; and transitioning the operational mode of the 
Bridgelall lacks the unique codes of the tags and the details of the time slotted communication steps.
Sutphen teaches performing first operations by the RFID tag according to an unique code of the RFID tag (Col. 5 Lines 1-13).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the unique codes in the way described by Sutphen because it allows for a way to ensure that there is fewer collisions between tags in high tag population areas.
Bandy teaches determining when it is time to begin communications in accordance with a first time slot of a plurality of time slots of a time slotted communications scheme [0076, 0119], the first time slot having been allotted to the RFID tag according to an unique code of the RFID tag [0125], and the time slotted communications scheme allotting respective time slots of the plurality of time slots to the plurality of RFID tags [0119].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the time slotted scheme as discussed in Bandy because it allows for more efficient and reliable communication in areas with multiple readers and tags without unwanted interference (paragraph 0011 of Bandy).
Regarding claim 2, Brideglall teaches wherein the first operational mode comprises a power recharging mode in which a rechargeable power source is charged using harvested ambient energy [0011].
Regarding claim 3, Brideglall teaches further comprising assigning at least one first time slot of a plurality of time slots to each RFID tag of a plurality of RFID tags in accordance with the time slotted communication scheme [0061].

Regarding claim 5, Brideglall teaches wherein the RFID tag’s unique code comprises an EPC, a CRC code, a hash code, or output of a randomizing algorithm (Fig. 6).
Regarding claim 6, Brideglall teaches wherein the at least one time slot is assigned to the RFID tag based on a chaotic, random, or pseudo-random algorithm [0062].
Regarding claim 7, Brideglall teaches further comprising performing communication operations by the RFID tag in time sots of the plurality of time slots that are allocated to other RFID tags, when the RFID tag is in motion [0062, Fig. 5).
Regarding claim 8, Brideglall teaches further comprising discontinuing the communications operations when a control signal for disabling the communication operations is received from an external device [0011].
Regarding claim 9, Brideglall teaches further comprising operations by a motion sensor to detection motion of the RFID tag (tag moving into range of the reader is detected).
Regarding claim 10, Brideglall teaches further comprising transitioning the operational mode of the RFID tag from the first operational mode to the second operational mode, in response to the detected motion of the RFID tag (tag moving into range triggers second mode – Fig 5).
Regarding claim 11, Brideglall teaches further comprising transitioning the operational mode of the RFID tag from the first operational mode to the second operational mode, in response to a determination that the detected motion is of a type for triggering communication operations or device enablement (tag moving into or out of range – Fig. 5).
Regarding claim 12, Brideglall teaches further comprising performing operations by the RFID tag to notify the remote tag reader that motion has been detected by the motion sensor (Fig. 5).

Regarding claim 14, Brideglall teaches wherein a value of the window of time is variable (Fig. 5).
Regarding claim 15, Brideglall teaches wherein the value of the window of time is dynamically determined based on at least one of the system operational condition [0057].
Regarding claims 16-31, these claims are analogous to the claims above and are therefore also taught by Brideglall in view of Sutphen.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Bandy and are required by the amendment regarding the time slotted communication scheme.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876